DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
In view of the Amendments to the Claims filed January 12, 2022, the objection to claim 21 previously presented in the Office Action sent November 18, 2021 has been withdrawn.
In view of the Amendments to the Claims filed January 12, 2022, the rejections of claims 1-17 and 19-21 under 35 U.S.C. 112, first paragraph, previously presented in the Office Action sent November 18, 2022 have been withdrawn.
In view of the Amendments to the Claims filed January 12, 2022, the rejections of claims 1-17 and 19-21 under 35 U.S.C. 103(a) previously presented in the Office Action sent November 18, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-17 and 19-21 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 7, 8, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rafat et al. (“Back Surface Field For N/P and P/N GaInP Solar Cells” World Conference on Photovoltaic Energy, Waikoloa, New York, IEEE, Vol. Conf. 1, December 5-9, 1994, pages 1906-1909 included in applicant submitted IDS filed May 15, 2019) in view of King et al. (U.S. Pub. No. 2003/0145884 A1).
With regard to claims 1 and 3-5, Rafat et al. discloses a photovoltaic (PV) cell comprising:
an emitter layer (see Fig. 1 “Emitter”);
a base layer adjacent to the emitter layer (see Fig. 1 depicting a “Base” layer adjacent to the cited emitter layer); and
a back surface field (BSF) layer adjacent to the base layer (see Fig. 1 depicting a “BSF Region” layer adjacent to the cited base layer), the BSF layer comprising:
a first layer comprising a first material, the first layer adjacent to the base layer (see right column of page 1906 teaching a BSF region with a layer graded from x=0.56 to x=0.51; the top half of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “first layer comprising a first material” because it is a continuous horizontal thickness of material and comprises a first material with a graded indium content starting wherein x=0.56), and wherein
the first layer is fully strained (the cited first layer, recall top half of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “fully strained” because it includes GaxIn1-xP material where x=0.56; alternatively, upon contrary evidence that GaxIn1-xP material with x=0.56 does not provide a lattice mismatch greater than about 5%, it would have been obvious to have optimized the degree of strain and arrive at the claimed range of greater than about 5% lattice mismatch through routine experimentation, see MPEP 2144.05, especially because it would have directly affected the short circuit current, see Results and Discussion on page 1907) and has
a thickness of between 1 nm and  8 nm (see Experimental on page 1907 teaching thickness of the cited BSF layer from 150-200 A in which the selection of a thickness of 150 A would have been obvious as Rafat et al. explicitly teaches the value as an appropriate thickness; the cited first layer, recall the top half of the 
a second layer adjacent to the first layer (the bottom half of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited first layer is cited to read on the claimed “second layer” because it is a continuous horizontal thickness of material) and comprising 
a second material different than the first material (the cited second layer, bottom half of the cited BSF region graded from x=0.56 to x=0.51, has a second material of graded indium content ending wherein x=0.51 which is a different material than the cited first material with a graded indium content starting wherein x=0.56), wherein
the second layer of the back surface field layer is lattice-matched to the base layer (see right column page 1906 teaching lattice-mismatched at x greater than 0.51; the cited second layer of the back surface field layer is cited to read on the claimed “lattice-matched to the base layer” as it includes wherein x=0.51), wherein
the first layer of the back surface filed is lattice-mismatched to the base layer (see right column page 1906 teaching lattice-mismatched at x greater than 0.51; the cited first layer of the back surface field layer is cited to read on the claimed “lattice-mismatched to the base layer” as it includes wherein x is greater than 0.51).

Rafat et al. teaches GaInP type emitter/base and GaInP type BSF layers with varying indium content (recall Fig. 1 and right column page 1906) but does not teach a material system wherein the emitter layer and the base layer each comprise AlGaInP materials.
However, King et al. discloses a photovoltaic cell (see Title and Abstract) and teaches that a variety of materials can be used for emitter layers, base layers, and/or BSF layers including GaInP materials, like that of Rafat et al., as well as AlGaInP materials (see [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaInP materials of King et al. for the materials of the emitter layer and the base layer in the photovoltaic cell of Rafat et al. because the selection of a known material based on its suitability for its intended purpose supports a prima facie obviousness determination (see MPEP 2144.07).
Rafat et al., as modified by King et al. above, teaches a material system including an AlGaInP emitter layer and an AlGaInP base layer. Rafat et al. teaches tailoring the BSF region to constitute an energy barrier to the minority carriers in the base region which leads to reducing recombination at the back side of the cell which increases short 
Rafat et al. teaches the cited first layer adjacent the base layer being lattice-mismatched to the base layer (recall right column page 1906 providing x=0.56 which provides for the lowest indium content) and the cited second layer being lattice-matched to the base layer (recall right column page 1906 providing x=0.51 which provides for the highest indium content), the base layer of Rafat et al. exemplified as GaInP.
Rafat et al., as modified by King et al. to include an AlGaInP base layer above, does not specifically teach the first layer comprising AlGaAs and the second layer comprising AlGaInAs.
However, King et al. teaches a variety of materials can be used for emitter layers, base layers, and/or BSF layers including GaInP materials, like that of Rafat et al., as well as AlGaAs, a material free of indium, and AlGaInAs, a material containing indium (see [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaAs and AlGaInAs materials exemplified in King et al. for the first layer and the second layer of the BSF layer in the photovoltaic cell of Rafat et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a BSF layer in a photovoltaic cell, supports a prima facie obviousness determination (see MPEP 2144.07); especially as Rafat et al. teaches providing a graded BSF region with a graded indium content.
With regard to claim 7, Rafat et al. discloses a photovoltaic (PV) cell comprising:
an emitter layer (see Fig. 1 “Emitter”);
a base layer adjacent to the emitter layer (see Fig. 1 depicting a “Base” layer adjacent to the cited emitter layer); and
a back surface field (BSF) layer adjacent to the base layer (see Fig. 1 depicting a “BSF Region” layer adjacent to the cited base layer), the BSF layer comprising:
a first layer comprising a first material, the first layer adjacent to the base layer (see right column of page 1906 teaching a BSF region with a layer graded from x=0.56 to x=0.51; the top third of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “first layer comprising a first material” because it is a continuous horizontal thickness of material and comprises a first material with a graded indium content starting wherein x=0.56) , and wherein
the first layer is fully strained (the cited first layer, recall top third of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “fully strained” because it includes GaxIn1-xP material where x=0.56; alternatively, upon contrary evidence that GaxIn1-x
a thickness of between 1 nm and 8 nm (see Experimental on page 1907 teaching thickness of the cited BSF layer from 150-200 A in which the selection of a thickness of 150 A would have been obvious as Rafat et al. explicitly teaches the value as an appropriate thickness; the cited first layer, recall the top third of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “has a thickness of between 1 nm and 8 nm” because the top third of a 150 A BSF layer has a thickness of between 1 nm and 8 nm; however, in the alternative, it would have also been obvious to a person having ordinary skill in the art to have optimize the thickness of the cited first layer and arrive at the claimed range of thickness through routine experimentation, see MPEP 2144.05, especially since it would have led to avoiding exceeding the critical thicknesses of the alloys, see Experimental on page 1907); and
a second layer adjacent to the first layer (the bottom two thirds of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited first layer is cited to read on the claimed “second layer” because it is a continuous horizontal thickness of material) and comprising 
a second material different than the first material (the cited second layer, bottom half of the cited BSF region graded from x=0.56 to x=0.51, has a second material of graded indium content ending wherein x=0.51 which is a different material than the cited first material with a graded indium content starting wherein x=0.56), wherein
the second layer of the back surface field layer is lattice-matched to the base layer (see right column page 1906 teaching lattice-mismatched at x greater than 0.51; the cited second layer of the back surface field layer is cited to read on the claimed “lattice-matched to the base layer” as it includes wherein x=0.51), wherein
the first layer of the back surface filed is lattice-mismatched to the base layer (see right column page 1906 teaching lattice-mismatched at x greater than 0.51; the cited first layer of the back surface field layer is cited to read on the claimed “lattice-mismatched to the base layer” as it includes wherein x is greater than 0.51).

Rafat et al. teaches GaInP type emitter/base and GaInP type BSF layers with varying indium content (recall Fig. 1 and right column page 1906) but does not teach a material system wherein the emitter layer and the base layer each comprise AlGaInP materials.
However, King et al. discloses a photovoltaic cell (see Title and Abstract) and teaches that a variety of materials can be used for emitter layers, base layers, and/or BSF layers including GaInP materials, like that of Rafat et al., as well as AlGaInP materials (see [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaInP materials of King et al. for the materials of the emitter layer and the base layer in the photovoltaic cell of Rafat et al. 
Rafat et al., as modified by King et al. above, teaches a material system including an AlGaInP emitter layer and an AlGaInP base layer. Rafat et al. teaches tailoring the BSF region to constitute an energy barrier to the minority carriers in the base region which leads to reducing recombination at the back side of the cell which increases short circuit current and reduces the saturation current and hence increases the open circuit voltage and the efficiency (see paragraph linking left and right column page 1906). 
Rafat et al. teaches the cited first layer adjacent the base layer being lattice-mismatched to the base layer (recall right column page 1906 providing x=0.56 which provides for the lowest indium content) and the cited second layer being lattice-matched to the base layer (recall right column page 1906 providing x=0.51 which provides for the highest indium content), the base layer of Rafat et al. exemplified as GaInP.
Rafat et al., as modified by King et al. to include an AlGaInP base layer above, does not specifically teach the first layer comprising AlGaAs and the second layer comprising AlGaInAs.
However, King et al. teaches a variety of materials can be used for emitter layers, base layers, and/or BSF layers including GaInP materials, like that of Rafat et al., as well as AlGaAs, a material free of indium, and AlGaInAs, a material containing indium (see [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaAs and AlGaInAs materials exemplified in King et al. for the first layer and the second layer of the BSF layer in the photovoltaic 
With regard to claims 8 and 10, Rafat et al. discloses a photovoltaic (PV) cell comprising:
an emitter layer (see Fig. 1 “Emitter”);
a base layer adjacent to the emitter layer (see Fig. 1 depicting a “Base” layer adjacent to the cited emitter layer); and
a back surface field (BSF) layer adjacent to the base layer (see Fig. 1 depicting a “BSF Region” layer adjacent to the cited base layer), the BSF layer comprising:
a first layer comprising a first material, the first layer adjacent to the base layer (see right column of page 1906 teaching a BSF region with a layer graded from x=0.56 to x=0.51; the top half of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “first layer comprising a first material” because it is a continuous horizontal thickness of material and comprises a first material with a graded indium content starting wherein x=0.56) , and wherein
the first layer is fully strained (the cited first layer, recall top half of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “fully strained” because it includes GaxIn1-xP material xIn1-xP material with x=0.56 does not provide a lattice mismatch greater than about 5%, it would have been obvious to have optimized the degree of strain and arrive at the claimed range of greater than about 5% lattice mismatch through routine experimentation, see MPEP 2144.05, especially because it would have directly affected the short circuit current, see Results and Discussion on page 1907) and has
a thickness of between 1 nm and 8 nm (see Experimental on page 1907 teaching thickness of the cited BSF layer from 150-200 A in which the selection of a thickness of 150 A would have been obvious as Rafat et al. explicitly teaches the value as an appropriate thickness; the cited first layer, recall the top half of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “has a thickness of between 1 nm and 8 nm” because the top half of a 150 A BSF layer has a thickness of between 1 nm and 8 nm; however, in the alternative, it would have also been obvious to a person having ordinary skill in the art to have optimize the thickness of the cited first layer and arrive at the claimed range of thickness through routine experimentation, see MPEP 2144.05, especially since it would have led to avoiding exceeding the critical thicknesses of the alloys, see Experimental on page 1907); and
a second layer adjacent to the first layer (the bottom half of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited first layer is cited to read on the claimed “second layer” because it is a continuous horizontal thickness of material) and comprising 
a second material different than the first material (the cited second layer, bottom half of the cited BSF region graded from x=0.56 to x=0.51, has a second material of graded indium content ending wherein x=0.51 which is a different material than the cited first material with a graded indium content starting wherein x=0.56), wherein
the first layer of the BSF layer is lattice-mismatched to the base layer (see right column page 1906 teaching lattice-mismatched at x greater than 0.51; the cited first layer of the back surface field layer is cited to read on the claimed “lattice-mismatched to the base layer” as it includes wherein x is greater than 0.51), wherein
the second layer of the BSF layer is lattice-matched to the base layer (see right column page 1906 teaching lattice-mismatched at x greater than 0.51; the cited second layer of the back surface field layer is cited to read on the claimed “lattice-matched to the base layer” as it includes wherein x=0.51).

Rafat et al. teaches GaInP type emitter/base and GaInP type BSF layers with varying indium content (recall Fig. 1 and right column page 1906) but does not teach a material system wherein the emitter layer and the base layer each comprise AlGaInP materials.
However, King et al. discloses a photovoltaic cell (see Title and Abstract) and teaches that a variety of materials can be used for emitter layers, base layers, and/or BSF layers including GaInP materials, like that of Rafat et al., as well as AlGaInP materials (see [0021]).

Rafat et al., as modified by King et al. above, teaches a material system including an AlGaInP emitter layer and an AlGaInP base layer. Rafat et al. teaches tailoring the BSF region to constitute an energy barrier to the minority carriers in the base region which leads to reducing recombination at the back side of the cell which increases short circuit current and reduces the saturation current and hence increases the open circuit voltage and the efficiency (see paragraph linking left and right column page 1906). 
Rafat et al. teaches the cited first layer adjacent the base layer being lattice-mismatched to the base layer (recall right column page 1906 providing x=0.56 which provides for the lowest indium content) and the cited second layer being lattice-matched to the base layer (recall right column page 1906 providing x=0.51 which provides for the highest indium content), the base layer of Rafat et al. exemplified as GaInP.
Rafat et al., as modified by King et al. to include an AlGaInP base layer above, does not specifically teach the first layer comprising AlGaAs and the second layer comprising AlGaInAs.
However, King et al. teaches a variety of materials can be used for emitter layers, base layers, and/or BSF layers including GaInP materials, like that of Rafat et al., as well as AlGaAs and AlGaInAs materials (see [0021]).

With regard to claim 12, Rafat et al. discloses a photovoltaic (PV) cell comprising:
an emitter layer (see Fig. 1 “Emitter”);
a base layer adjacent to the emitter layer (see Fig. 1 depicting a “Base” layer adjacent to the cited emitter layer); and
a back surface field (BSF) layer adjacent to the base layer (see Fig. 1 depicting a “BSF Region” layer adjacent to the cited base layer), the BSF layer comprising:
a first layer comprising a first material, the first layer adjacent to the base layer (see right column of page 1906 teaching a BSF region with a layer graded from x=0.56 to x=0.51; the top third of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “first layer comprising a first material” because it is a continuous horizontal thickness of material and comprises a first material with a graded indium content starting wherein x=0.56), and wherein
the first layer is fully strained (the cited first layer, recall top third of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “fully strained” because it includes GaxIn1-xP material where x=0.56; alternatively, upon contrary evidence that GaxIn1-xP material with x=0.56 does not provide a lattice mismatch greater than about 5%, it would have been obvious to have optimized the degree of strain and arrive at the claimed range of greater than about 5% lattice mismatch through routine experimentation, see MPEP 2144.05, especially because it would have directly affected the short circuit current, see Results and Discussion on page 1907) and has
a thickness of between 1 nm and 8 nm (see Experimental on page 1907 teaching thickness of the cited BSF layer from 150-200 A in which the selection of a thickness of 150 A would have been obvious as Rafat et al. explicitly teaches the value as an appropriate thickness; the cited first layer, recall the top third of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “has a thickness of between 1 nm and 8 nm” because the top third of a 150 A BSF layer has a thickness of between 1 nm and 8 nm; however, in the alternative, it would have also been obvious to a person having ordinary skill in the art to have optimize the thickness of the cited first layer and arrive at the claimed range of thickness through routine experimentation, see MPEP 2144.05, especially since it would have led to avoiding exceeding the critical thicknesses of the alloys, see Experimental on page 1907); and
a second layer adjacent to the first layer (the bottom two thirds of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited first layer is cited to read on the claimed “second layer” because it is a continuous horizontal thickness of material) and comprising 
a second material different than the first material (the cited second layer, bottom half of the cited BSF region graded from x=0.56 to x=0.51, has a second material of graded indium content ending wherein x=0.51 which is a different material than the cited first material with a graded indium content starting wherein x=0.56), wherein
the first layer of the BSF layer is lattice-mismatched to the base layer (see right column page 1906 teaching lattice-mismatched at x greater than 0.51; the cited first layer of the back surface field layer is cited to read on the claimed “lattice-mismatched to the base layer” as it includes wherein x is greater than 0.51), wherein
the second layer of the BSF layer is lattice-matched to the base layer (see right column page 1906 teaching lattice-mismatched at x greater than 0.51; the cited second layer of the back surface field layer is cited to read on the claimed “lattice-matched to the base layer” as it includes wherein x=0.51).

Rafat et al. teaches GaInP type emitter/base and GaInP type BSF layers with varying indium content (recall Fig. 1 and right column page 1906) but does not teach a material system wherein the emitter layer and the base layer each comprise AlGaInP materials.
[0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaInP materials of King et al. for the materials of the emitter layer and the base layer in the photovoltaic cell of Rafat et al. because the selection of a known material based on its suitability for its intended purpose supports a prima facie obviousness determination (see MPEP 2144.07).
Rafat et al., as modified by King et al. above, teaches a material system including an AlGaInP emitter layer and an AlGaInP base layer. Rafat et al. teaches tailoring the BSF region to constitute an energy barrier to the minority carriers in the base region which leads to reducing recombination at the back side of the cell which increases short circuit current and reduces the saturation current and hence increases the open circuit voltage and the efficiency (see paragraph linking left and right column page 1906). 
Rafat et al. teaches the cited first layer adjacent the base layer being lattice-mismatched to the base layer (recall right column page 1906 providing x=0.56 which provides for the lowest indium content) and the cited second layer being lattice-matched to the base layer (recall right column page 1906 providing x=0.51 which provides for the highest indium content), the base layer of Rafat et al. exemplified as GaInP.
Rafat et al., as modified by King et al. to include an AlGaInP base layer above, does not specifically teach the first layer comprising AlGaAs and the second layer comprising AlGaInAs.
[0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaAs and AlGaInAs materials exemplified in King et al. for the first layer and the second layer of the BSF layer in the photovoltaic cell of Rafat et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a BSF layer in a photovoltaic cell, supports a prima facie obviousness determination (see MPEP 2144.07); especially as Rafat et al. teaches providing a graded BSF region with a graded indium content.
Claims 2, 6, 9, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rafat et al. (“Back Surface Field For N/P and P/N GaInP Solar Cells” World Conference on Photovoltaic Energy, Waikoloa, New York, IEEE, Vol. Conf. 1, December 5-9, 1994, pages 1906-1909 included in applicant submitted IDS filed May 15, 2019) in view of King et al. (U.S. Pub. No. 2003/0145884 A1), as applied to claims 1, 3-5, 7, 8, 10, and 12 above, and in further view of Karam et al. (U.S. Patent No. 6,150,603).
With regard to claims 2 and 9, independent claims 1 and 8 are obvious over Rafat et al. in view of King et al. under 35 U.S.C. 103(a) as discussed above. 
Rafat et al., as modified above, does not disclose wherein the first layer is p-doped using carbon.
However, Karam et al. discloses BSF layers are conventionally p-doped with carbon (see line 4-25, column 8).

With regard to claims 6 and 11, dependent claim 5 and independent claim 8 are obvious over Rafat et al. in view of King et al. under 35 U.S.C. 103 as discussed above.
Rafat et al., as modified above, does not disclose wherein the first material of the first layer has a higher aluminum content compared to the second material of the second layer.
However, the ratio of the components of the first material and the second material are result effective variables directly affecting the bandgap of the layers which Karam et al. recognizes the bandgap of the layers affects the minority-carrier surface recombination (see line 6-16, column 8).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the component ratio of aluminum in the first and second layers of the back surface field layer in the photovoltaic cell of Rafat et al., as modified above, and arrive at the claimed ranges for aluminum content in the first and second layers through routine experimentation (see MPEP 2144.05); especially  since it would have led to optimizing bandgap and the minority-carrier surface recombination.
Claims 13 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rafat et al. (“Back Surface Field For N/P and P/N GaInP Solar Cells” World Conference .
With regard to claims 13 and 21, independent claims 1 and 8 are obvious over Rafat et al. in view of King et al. under 35 U.S.C. 103(a) as discussed above. 
Rafat et al., as modified above, does not disclose wherein the first layer has a higher bandgap than the second layer. 
However, Pitera et al. recognizes the bandgap of BSF layers directly affects the material component concentrations of the semiconductor material (see [0059]) which would directly affect the lattice constant of the layer (recall Rafat et al. varying component concentrations affects lattice matching/mismatching).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the bandgap of the first and second layers in the photovoltaic cell of Rafat et al., as modified above, and arrive at the claimed ranges for bandgap through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the component concentrations and optimizing lattice matching/mismatching.
Claims 14-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rafat et al. (“Back Surface Field For N/P and P/N GaInP Solar Cells.
With regard to claims 14-16, and 19, Rafat et al. discloses a photovoltaic (PV) cell comprising:
an emitter layer comprising a first material having a first doping (see Fig. 1 “p+ or n+ GaInP Emitter”);
a base layer having a first side adjacent to the emitter layer and a second side, the base layer comprising the first material having a second doping that is opposite to the first doping (see Fig. 1 depicting a “n or p GaInP Base” layer having a first top side adjacent to the cited emitter layer and a second bottom side); and
a back surface field (BSF) layer adjacent to the base layer (see Fig. 1 depicting a “BSF Region” layer adjacent to the cited base layer), the BSF layer comprising:
a first, strained layer adjacent to the second side of the base layer and comprising a second material (see right column of page 1906 teaching a BSF region with a layer graded from x=0.56 to x=0.51; the top half of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “first, strained layer comprising a second material” because it is a continuous horizontal thickness of material and comprises a second material with a graded indium content starting wherein x=0.56; see right column page 1906 teaching lattice-mismatched at x greater than 0.51 which is cited to provide for the claimed “strained/lattice-mismatched” as it is lattice strained/mismatched), and wherein
the first, strained layer is fully strained (the cited first, strained layer, recall top half of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “fully strained” because it includes GaxIn1-xP material where x=0.56; alternatively, upon contrary evidence that GaxIn1-xP material with x=0.56 does not provide a lattice mismatch greater than about 5%, it would have been obvious to have optimized the degree of strain and arrive at the claimed range of greater than about 5% lattice mismatch through routine experimentation, see MPEP 2144.05, especially because it would have directly affected the short circuit current, see Results and Discussion on page 1907) and has
a thickness of between 1 nm and 8 nm (see Experimental on page 1907 teaching thickness of the cited BSF layer from 150-200 A in which the selection of a thickness of 150 A would have been obvious as Rafat et al. explicitly teaches the value as an appropriate thickness; the cited first, strained layer, recall the top half of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “has a thickness of between 1 nm and 8 nm” because the top half of a 150 A BSF layer has a thickness of between 1 nm and 8 nm; however, in the alternative, it would have also been obvious to a person having ordinary skill in the art to have optimize the thickness of the cited first, strained layer and arrive at the claimed range of thickness through routine experimentation, see MPEP 2144.05, especially since it would have led to avoiding exceeding the critical thicknesses of the alloys, see Experimental on page 1907); and
a second layer adjacent to the first, strained layer (the bottom half of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited first, strained layer is cited to read on the claimed “second layer” because it is a continuous horizontal thickness of material) and comprising 
a third material (the cited second layer, bottom half of the cited BSF region graded from x=0.56 to x=0.51, has a third material of graded indium content ending wherein x=0.51 which is a different material than the cited first material with a graded indium content starting wherein x=0.56), wherein
the second layer of the BSF layer is lattice-matched to the base layer (see right column page 1906 teaching lattice-mismatched at x greater than 0.51; the cited second layer of the back surface field layer is cited to read on the claimed “lattice-matched to the base layer” as it includes wherein x=0.51).

Rafat et al. teaches GaInP type emitter/base and GaInP type BSF layers with varying indium content (recall Fig. 1 and right column page 1906) but does not teach a material system wherein the emitter layer and the base layer each comprise AlGaInP materials.
However, King et al. discloses a photovoltaic cell (see Title and Abstract) and teaches that a variety of materials can be used for emitter layers, base layers, and/or BSF layers including GaInP materials, like that of Rafat et al., as well as AlGaInP materials (see [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaInP materials of King et al. for the 
Rafat et al., as modified by King et al. above, teaches a material system including an AlGaInP emitter layer and an AlGaInP base layer. Rafat et al. teaches tailoring the BSF region to constitute an energy barrier to the minority carriers in the base region which leads to reducing recombination at the back side of the cell which increases short circuit current and reduces the saturation current and hence increases the open circuit voltage and the efficiency (see paragraph linking left and right column page 1906). 
Rafat et al. teaches the cited first layer adjacent the base layer being lattice-mismatched to the base layer (recall right column page 1906 providing x=0.56 which provides for the lowest indium content) and the cited second layer being lattice-matched to the base layer (recall right column page 1906 providing x=0.51 which provides for the highest indium content), the base layer of Rafat et al. exemplified as GaInP.
Rafat et al., as modified by King et al. to include an AlGaInP base layer above, does not specifically teach the first layer comprising AlGaAs and the second layer comprising AlGaInAs.
However, King et al. teaches a variety of materials can be used for emitter layers, base layers, and/or BSF layers including GaInP materials, like that of Rafat et al., as well as AlGaAs, which is an indium free material, and AlGaInAs materials (see [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaAs and AlGaInAs materials exemplified in King et al. for the first layer and the second layer of the BSF layer in the photovoltaic 
Rafat et al., as modified above, does not disclose wherein the second material of the first, strained layer has an aluminum content greater than 50% which is a higher aluminum content compared to the third material of the second layer and the second material having a first bandgap between 4.95 eV and 2.1 eV and the third material has a second bandgap below 2.0 eV.
However, Pitera et al. recognizes the aluminum content in BSF layers is a result effective variable directly affecting the bandgap of the layers (see [0059]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the content of aluminum and optimize the first and second bandgaps of the second and third materials of the back surface field layer in the photovoltaic cell of Rafat et al., as modified by King et al. above, and arrive at the claimed ranges for aluminum content in the first, strained and second layers and arrive at the claimed ranges for the first and second bandgaps through routine experimentation (see MPEP 2144.05). 
With regard to claim 17, Rafat et al. discloses a photovoltaic (PV) cell comprising:
an emitter layer comprising a first material having a first doping (see Fig. 1 “p+ or n+ GaInP Emitter”);
a base layer having a first side adjacent to the emitter layer and a second side, the base layer comprising the first material having a second doping that is opposite to the first doping (see Fig. 1 depicting a “n or p GaInP Base” layer having a first top side adjacent to the cited emitter layer and a second bottom side); and
a back surface field (BSF) layer adjacent to the base layer (see Fig. 1 depicting a “BSF Region” layer adjacent to the cited base layer), the BSF layer comprising:
a first, strained layer adjacent to the second side of the base layer and comprising a second material (see right column of page 1906 teaching a BSF region with a layer graded from x=0.56 to x=0.51; the top third of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “first, strained layer comprising a second material” because it is a continuous horizontal thickness of material and comprises a second material with a graded indium content starting wherein x=0.56; see right column page 1906 teaching lattice-mismatched at x greater than 0.51 which is cited to provide for the claimed “strained/lattice-mismatched” as it is lattice strained/mismatched), and wherein
the first, strained layer is fully strained (the cited first, strained layer, recall top third of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “fully strained” because it includes GaxIn1-xP material where x=0.56; alternatively, upon contrary evidence that GaxIn1-xP material with x=0.56 does not provide a lattice mismatch greater than 
a thickness of between 1 nm and 8 nm (see Experimental on page 1907 teaching thickness of the cited BSF layer from 150-200 A in which the selection of a thickness of 150 A would have been obvious as Rafat et al. explicitly teaches the value as an appropriate thickness; the cited first, strained layer, recall the top third of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited base layer is cited to read on the claimed “has a thickness of between 1 nm and 8 nm” because the top third of a 150 A BSF layer has a thickness of between 1 nm and 8 nm; however, in the alternative, it would have also been obvious to a person having ordinary skill in the art to have optimize the thickness of the cited first, strained layer and arrive at the claimed range of thickness through routine experimentation, see MPEP 2144.05, especially since it would have led to avoiding exceeding the critical thicknesses of the alloys, see Experimental on page 1907); and
a second layer adjacent to the first, strained layer (the bottom two thirds of the cited BSF region graded from x=0.56 to x=0.51 adjacent to the cited first, strained layer is cited to read on the claimed “second layer” because it is a continuous horizontal thickness of material) and comprising 
a third material (the cited second layer, bottom half of the cited BSF region graded from x=0.56 to x=0.51, has a third material of graded indium content ending wherein x=0.51 which is a different material than the cited first material with a graded indium content starting wherein x=0.56), wherein
the second layer of the BSF layer is lattice-matched to the base layer (see right column page 1906 teaching lattice-mismatched at x greater than 0.51; the cited second layer of the back surface field layer is cited to read on the claimed “lattice-matched to the base layer” as it includes wherein x=0.51).

Rafat et al. teaches GaInP type emitter/base and GaInP type BSF layers with varying indium content (recall Fig. 1 and right column page 1906) but does not teach a material system wherein the emitter layer and the base layer each comprise AlGaInP materials.
However, King et al. discloses a photovoltaic cell (see Title and Abstract) and teaches that a variety of materials can be used for emitter layers, base layers, and/or BSF layers including GaInP materials, like that of Rafat et al., as well as AlGaInP materials (see [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaInP materials of King et al. for the materials of the emitter layer and the base layer in the photovoltaic cell of Rafat et al. because the selection of a known material based on its suitability for its intended purpose supports a prima facie obviousness determination (see MPEP 2144.07).

Rafat et al. teaches the cited first layer adjacent the base layer being lattice-mismatched to the base layer (recall right column page 1906 providing x=0.56 which provides for the lowest indium content) and the cited second layer being lattice-matched to the base layer (recall right column page 1906 providing x=0.51 which provides for the highest indium content), the base layer of Rafat et al. exemplified as GaInP.
Rafat et al., as modified by King et al. to include an AlGaInP base layer above, does not specifically teach the first layer comprising AlGaAs and the second layer comprising AlGaInAs.
However, King et al. teaches a variety of materials can be used for emitter layers, base layers, and/or BSF layers including GaInP materials, like that of Rafat et al., as well as AlGaAs, which is an indium free material, and AlGaInAs materials (see [0021]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the AlGaAs and AlGaInAs materials exemplified in King et al. for the first layer and the second layer of the BSF layer in the photovoltaic cell of Rafat et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a BSF layer in a photovoltaic cell, supports a prima facie obviousness determination (see MPEP 2144.07); 
Rafat et al., as modified above, does not disclose wherein the second material of the first, strained layer has an aluminum content greater than 50% which is a higher aluminum content compared to the third material of the second layer and the second material having a first bandgap between 4.95 eV and 2.1 eV and the third material has a second bandgap below 2.0 eV.
However, Pitera et al. recognizes the aluminum content in BSF layers is a result effective variable directly affecting the bandgap of the layers (see [0059]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the content of aluminum and optimize the first and second bandgaps of the second and third materials of the back surface field layer in the photovoltaic cell of Rafat et al., as modified by King et al. above, and arrive at the claimed ranges for aluminum content in the first, strained and second layers and arrive at the claimed ranges for the first and second bandgaps through routine experimentation (see MPEP 2144.05).
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rafat et al. (“Back Surface Field For N/P and P/N GaInP Solar Cells.
With regard to claim 20, independent  claim 14 is obvious over Rafat et al. in view of King et al. and Pitera et al. under 35 U.S.C. 103(a) as discussed above. 
Rafat et al. does not disclose wherein the first layer is p-doped using carbon.
However, Karam et al. discloses BSF layers are conventionally p-doped with carbon (see line 4-25, column 8).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected to carbon dopant of Karam et al. for the p-type dopant in the first layer of Rafat et al. because the selection of a known material based on its suitability for its intended use, in the instant case a p-type dopant for a BSF layer in a photovoltaic cell, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.
Applicant argues in the response that Rafat teaches a 15-20nm BSF region. However, the cited first layer is not 15-20nm and is cited as the top half of the cited BSF region. Applicant argues that since Rafat teaches AlGaAs BSF gives the worst results, Rafat teaches away from using a non-indium layer. However, this argument is not persuasive and a teaching of AlGaAs BSF gives the worst results does not criticize, discredit, or otherwise discourage using a non-indium layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 8, 2022